Citation Nr: 1827758	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for low back strain.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from April 1974 to April 1977.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2014, the Board, in pertinent part, denied service connection for bilateral hearing loss, and the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).  In a July 2016 Memorandum Decision, the Court vacated the portion of the Board's decision denying service connection for bilateral hearing loss and remanded the matter to the Board, on the basis that the Board erred by relying on an inadequate VA medical opinion that did not adequately explain why or how the current hearing loss configuration was not consistent with in-service noise exposure.  

In April 2017, the Board remanded the issue of service connection for bilateral hearing loss and directed the Agency of Original Jurisdiction (AOJ) to contact the Veteran to obtain additional information regarding private treatment received for bilateral hearing loss, obtain updated VA treatment records, and provide another VA examination with a medical opinion addressing the likely etiology of hearing loss, and readjudication of the appeal.  In an attempt to comply with the remand directives, the AOJ obtained updated VA treatment records in April 2017; however, no attempt was made to obtain additional information regarding any private medical treatment received for bilateral hearing loss or to provide a VA medical examination with a medical opinion addressing the likely etiology of bilateral hearing loss, and there was no subsequent readjudication of the appeal. 

In October 2017, the Board remanded the issue of service connection for bilateral hearing loss to obtain additional information on private medical treatment for hearing loss, further VA examination with a medical opinion, and subsequent readjudication.  In October 2017, the AOJ asked the Veteran to provide additional information regarding any VA and private treatment received for bilateral hearing loss.  The Veteran did not respond to the letter.  In March 2018, the AOJ provided a VA examination with a medical opinion.  In consideration thereof, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In July 2017, the Board remanded the issue of whether new and material evidence has been received to reopen service connection for low back strain.  The ordered development has been satisfied, so the issue is now ready for adjudication and is included on the first page of this decision.

The reopened issue of service connection for low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the September 1977 rating decision, the RO denied service connection for low back strain on the bases that, although the Veteran sustained an acute episode of low back pain in service, the service separation examination was negative for any back condition, and there were no back problems since the in-service incident of back pain.  

2.  Evidence received since the September 1977 rating decision relates to a previously unestablished fact of post-service (current) low back strain.  

3.  The Veteran was exposed to loud noise during service.

4.  Chronic symptoms of bilateral sensorineural hearing loss were not manifested during service, and continuous symptoms of bilateral sensorineural hearing loss were not manifested since service.

5.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA disability compensation purposes.

6.  The current bilateral sensorineural hearing loss disability is causally related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The September 1977 rating decision became final.  38 U.S.C. § 7105(c) (2012); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for low back strain.  38 U.S.C. §§ 5103, 5103A, 5108, 7105(c) (2012); 38 C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The issues of whether new and material evidence has been received to reopen service connection for low back strain and entitlement to service connection for bilateral sensorineural hearing loss have been considered with respect to VA's duties to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable outcome of the service connection appeal for bilateral sensorineural hearing loss, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, the Board finds that new and material evidence to reopen service connection for low back strain has been received.  The reopened issue is being remanded for further evidentiary development; therefore, discussion of whether VA has satisfied the duties to notify and assist for the issue is not appropriate at this time. 

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  
38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Reopening Analysis for Service Connection for Low Back Strain

In the September 1977 rating decision, the RO denied service connection for low back strain on the bases that, although the Veteran sustained an acute episode of low back pain in service, the service separation examination was negative for any back condition, and there were no back problems since the in-service incident of back pain.  In October 1977, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because the Veteran did not appeal the September 1977 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the September 1977 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the September 1977 rating decision, the Board finds that it qualifies as new and material evidence to reopen service connection for low back strain.  VA treatment records include reports of chronic low back pain and show that the Veteran has been prescribed a muscle relaxant as needed for treatment of back pain.  See, e.g., July 2011 VA primary care note (noting report of chronic back pain during systems review and including a muscle relaxant for treatment of back pain among the Veteran's active outpatient medications).  Private treatment records dated in June 2009 show a diagnosis of lumbar strain.  

The evidence of record at the time of the September 1977 rating decision showed no back problems after the one-time instance of low back strain during service.  The VA treatment records showing treatment for chronic back pain and June 2009 private treatment records showing treatment for lumbar strain are new to the record, address the ground of the prior denial, so raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for low back strain.  See 38 C.F.R. § 3.156(a). 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  As an organic disease of the nervous system, sensorineural hearing loss is a "chronic disease" under 38 C.F.R. 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such sensorineural hearing loss (as an organic disease of the nervous system), become manifest to a degree of 
10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection Analysis for Bilateral Sensorineural Hearing Loss

The Veteran contends that the current bilateral sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, was caused by acoustic trauma during active service.  He asserts that he sustained acoustic trauma during service due to exposure to the loud noise of construction equipment while performing his duties as a crane shovel operator.  He seeks service connection on this basis.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran sustained acoustic trauma (i.e., bilateral ear injury).  Because the Veteran served as a helicopter repairmen during service, and exposure to the loud noise of helicopters is consistent with the circumstances or conditions of his service, the lay account of exposure to loud noise (i.e, acoustic trauma) during service is deemed credible and of significant probative value.  

Chronic symptoms of bilateral sensorineural hearing loss were not manifested during service, and continuous symptoms of bilateral sensorineural hearing loss were not manifested since service, including to a compensable degree within one year of service separation.  Service treatment records show no report, complaint, diagnosis, or treatment for hearing loss during service, and hearing acuity was within normal limits for both ears at the March 1977 service separation examination.  On the March 1977 service separation report of medical history, the Veteran denied then having or having ever had hearing loss.  The earliest evidence of hearing loss was shown approximately in 2003, 26 years  after service separation; therefore, presumptive service connection based on "chronic" in-service symptom criteria, "continuous" post-service symptom criteria, or symptoms manifested to a compensable degree within the first post-service year criteria have not been met.  

The evidence is in equipoise on the question of whether the current bilateral sensorineural hearing loss disability is otherwise causally related to service.  After review of the record and interview and examination of the Veteran, the Board finds that the March 2018 VA examiner opined that the current bilateral sensorineural hearing loss disability was at least as likely as not caused by service.  In support of the medical opinion, the March 2018 VA examiner explained that the military occupational specialty showed a high probability for noise and being around aircrafts and the flight line.  Although not explicitly stated, it is reasonable to infer that the March 2018 VA examiner opined that the Veteran's hearing loss configuration was consistent with in-service noise exposure, particularly because the Board directed the VA examiner to address whether the bilateral hearing loss disability was consistent with in-service noise exposure.  Because the March 2018 VA examiner provided adequate rationale for the medical opinion, it is of significant probative value.  

The September 2009 VA examiner alternatively provided a negative medical opinion on the question of whether the bilateral sensorineural hearing loss was related to service; however, as stated above, the CAVC determined that the September 2009 VA medical opinion was inadequate because the examiner did not explain why the configuration of the Veteran's hearing loss was not consistent with the effects of noise exposure.  The March 2018 VA medical opinion is the only adequate and competent medical opinion of record.  

In consideration of the foregoing, the Board finds that the evidence both for and against the question of whether the Veteran has bilateral sensorineural hearing loss due to in-service noise exposure during active service is in relative equipoise. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that direct service connection for bilateral sensorineural hearing loss under 38 C.F.R. 
§  3.303(d) is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the claim for service connection for low back strain is reopened.

Service connection for bilateral sensorineural hearing loss is granted.


REMAND

Service Connection for Low Back Strain

The now reopened issue of service connection for low back strain is remanded for due process.  Because the AOJ determined that new and material evidence had not been received sufficient to reopen service connection for low back strain, the AOJ has not considered the merits of the service connection appeal for low back strain in the first instance.  In consideration thereof, and because the Veteran has not waived AOJ review of the merits of the claim, a remand for initial AOJ consideration of the merits of the appeal is warranted.

Accordingly, the reopened issue of service connection for low back strain is REMANDED for the following action:

Adjudicate on the merits the issue of service connection for low back strain, to include consideration as to whether a VA examination with a medical opinion is warranted.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


